Citation Nr: 0808149	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation to include whether the overpayment 
was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO), dated in March 2005. 

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In July 2004, the veteran's compensation was reduced 
effective August 1995, because he did not submit a dependent 
questionnaire.  As a result, his son and spouse were removed 
and an overpayment of $10, 231.07 was created.  

The record shows that the veteran divorced his first wife in 
June 1997, and he married his second wife in August 2001.  On 
February [redacted], 2004, his son turned 18 years of age.  In August 
2005, the RO amended the veteran's award from August 1, 1995, 
by including additional benefits for a spouse and a child.  

The record does not contain adequate information to determine 
what the current overpayment amount is after the adjustment 
in August 2005. 



Accordingly, the case is REMANDED for the following action:

1. Prepare an audit of the veteran's 
disability compensation account, 
clearly setting forth the period of the 
overpayment at issue to include when 
his first wife was removed, when his 
son was removed, and when his second 
wife was added.  The total amount of 
the overpayment should be indicated.  
Once compiled, associate the audit 
report with the claims folder, and send 
a copy to the veteran. 

2. Ask the veteran to complete a 
Financial Status Report (VA Form 20-
5655). 

3. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment, under the 
standard of equity and good conscience.  
If the benefit sought is denied, 
provide the veteran with a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

